Citation Nr: 0112814	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  98-10 593	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of left ankle strain.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for left shin splint.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for tendonitis of the right ankle.

5.  Entitlement to service connection for bilateral pes 
planus.

6.  Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1994 to 
March 1995.  

The issues of entitlement to service connection for left 
ankle strain, left shin splint, and an acquired psychiatric 
disorder were previously denied by the Department of Veterans 
Affairs (VA) in a rating decision of October 1995.  The 
veteran did not appeal that determination within one year of 
the notice thereof, and the decision became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2000).  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1997, by the Chicago, Illinois Regional Office (RO), which 
denied the veteran's attempt to reopen his claims of 
entitlement to service connection for a left ankle disorder, 
left shin splint, and an acquired psychiatric disorder; that 
rating action also denied the veteran's claim of entitlement 
to service connection for a right or left ankle disorder, 
bilateral pes planus, and a left knee disorder.  The notice 
of disagreement with this determination was received in May 
1998.  The statement of the case was issued in May 1998.  The 
substantive appeal was received in July 1998.  The appeal was 
received at the Board in March 2001.  

As a preliminary matter, the Board notes that the veteran had 
initially requested that he be afforded a personal hearing 
before a member of the Board held at the RO.  However, all 
attempts to contact the veteran to schedule a time and place 
for his hearing or to otherwise clarify his request were 
unsuccessful.  In his Statement of Accredited Representation 
in Appealed Case (VA Form 646), dated in April 1999, the 
veteran's service representative indicated that the service 
organization had no knowledge of the veteran's whereabouts 
and were unable to contact him; therefore, it was requested 
that the case be forwarded for appellate review.  By a letter 
dated February 2001 mailed to his address of record, the 
veteran was once again informed that he was scheduled to 
appear before a Board Member on March 21, 2001; however, the 
letter was again returned as undeliverable by the United 
States Postal service.  Accordingly, the Board will proceed 
with its review of the case at this time.  

For reasons that will be set forth below, the issue of 
entitlement to service connection for tendonitis of the right 
ankle will be addressed in the remand section following the 
decision.  


FINDINGS OF FACT

1.  In October 1995, the RO denied service connection for 
residuals of left ankle strain; the veteran did not appeal 
that determination within one year of the notice thereof and, 
under the law, the decision became final.  

2.  The evidence received since the October 1995 decision, 
which includes private medical evidence, bears directly and 
substantially on the veteran's claim, and therefore must be 
considered in order to fairly decide the merits of the claim.  

3.  In October 1995, the RO issued a rating decision that 
denied service connection for left shin splint; the veteran 
did not appeal that determination within one year of the 
notice thereof and, under the law, the decision became final.  

4.  The evidence received subsequent to the October 1995 
rating action which denied service connection for left shin 
splint is not so significant, by itself or in connection with 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the claim.  

5.  In October 1995, the RO issued a rating decision that 
denied service connection for an acquired psychiatric 
disorder; the veteran did not appeal that determination 
within one year of the notice thereof and, under the law, the 
decision became final.  

6.  The evidence received subsequent to the October 1995 
rating action which denied service connection for an acquired 
psychiatric disorder is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim.  

7.  In October 1995, the RO issued a rating decision that 
denied service connection for Achilles tendonitis of the 
right ankle; the veteran did not appeal that determination 
within one year of the notice thereof and, under the law, the 
decision became final.

8.  The evidence received subsequent to the October 1995 
rating action which denied service connection for Achilles 
tendonitis of the right ankle is not so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  

9.  Moderate bilateral pes planus which was asymptomatic and 
which had not required the use of arch supports was detected 
on examination for service entrance.  

10.  The pre-existing bilateral pes planus is not shown to 
have undergone a permanent increase in severity during his 
period of military service.  

11.  The medical evidence of record does not include a 
current medical diagnosis of a left knee disorder.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1995 rating 
decision, wherein the RO denied entitlement to service 
connection for residuals of a left ankle strain, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000), Pub. L. No. 106-475, § 4,114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A(f)); 
38 C.F.R. § 3.156(a) (2000).  

2.  The October 1995 rating action is final, and evidence 
submitted since that decision does not constitute new and 
material evidence to reopen the veteran's claim for a left 
shin splint, an acquired psychiatric disorder, or Achilles 
tendonitis of the right ankle.  38 U.S.C.A. §§ 5108, 7105 
(West 1991), Pub. L. No. 106-475, § 4,114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A(f)); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  

3.  Pre-existing bilateral pes planus was found on entrance 
into active service, rebutting the presumption of soundness 
upon service entrance, but was not aggravated during active 
service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

4.  A left knee disorder was not increased in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991), 
Pub. L. No. 106-475, § 4,114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The record reflects that the veteran entered active duty in 
July 1994.  An enlistment examination, conducted in May 1994, 
reported a finding of bilateral pes planus, that was 
moderate, asymptomatic, and not considered disabling.  The 
enlistment examination was negative for any complaints or 
findings of an ankle disorder, left shin splint, or a 
psychiatric disorder.  

The service medical records show that the veteran was seen on 
August 4, 1994 for complaints of left knee pain.  The veteran 
indicated that he had been hit behind the left knee with an 
ammunition box 2 days earlier.  The assessment was left knee 
strain.  On August 17, 1994, the veteran was diagnosed with 
left ankle strain.  When seen in October 1994, the veteran 
complained of numbness in the left foot for the past week; 
the assessment was boot stress, left foot.  In October 1994, 
the veteran was also seen for complaints of sharp pain in the 
left shin for the past three weeks.  The assessment was shin 
splints.  In November 1994, the veteran was again seen for 
complaints of bilateral shin pain in the right distal tibial 
and left midshaft.  During a follow up visit in January 1995, 
it was noted that the shin splints were improving.  On the 
occasion of his separation examination in February 1995, the 
veteran complained of depression, associated with suicidal 
and homicidal ideations.  It was reported that the veteran 
had chronic knee and ankle pain, and he had a personality 
disorder with narcissistic features.  

The veteran was afforded a VA compensation examination in May 
1995, at which time he reported being diagnosed with possible 
tibial stress fractures during service; he stated that he 
used crutches and was placed on limited duty for a short 
time, then returned to full active duty status.  The 
veteran's chief complaint was that of recurrent pain in both 
ankles and discomfort over the dorsal area of the left foot.  
Examination showed no structural abnormality and no 
irregularity was visible or palpable over either tibia.  
There was some loss of the longitudinal arch on each foot.  
The ankles were normal in appearance.  No swelling was noted 
and range of motion was normal in all planes.  He was able to 
rise up on his tiptoes to support his weight without any 
display of distress.  The diagnoses were history of bilateral 
shin splints; history of bilateral ankle joint arthralgia, 
stress induced; and pes planus, mild.  

Received in May 1998 was a private treatment report, which 
shows that the veteran was seen in February 1998 with 
complaints of diffuse pain in his left ankle.  He stated that 
he had had problems of that nature in the past, and actually 
received a medical discharge from the Navy because of 
persistent "tendinitis" in his left ankle.  The veteran 
indicated that he had been working as a dishwasher in a local 
restaurant and stood on his feet most of the day; he noted 
that this tended to aggravate the ankle and, he recently had 
to walk about 3 miles which exacerbated his chronic ankle 
problem.  

The veteran explained that he had never seen a civilian 
orthopedist about his ankle problems.  On examination, the 
veteran complained of diffuse tenderness over both medial and 
lateral aspects of the ankle; there was no edema, erythema or 
warmth.  Inversion of the ankle caused discomfort over the 
talofibular area.  Range of motion of the ankle was full.  
The veteran's gait was normal.  The assessment was pain in 
the left ankle of uncertain etiology.  The examiner 
questioned whether the veteran might have some kind of 
congenital abnormality that would predispose him to have this 
recurrent ankle problem.  


II.  Legal analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  When 
a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (2000).  
Determination of the existence of a pre-existing condition 
must be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion.  Miller v. West, 11 
Vet. App. 345, 348 (1998).  

In general, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability in service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2000).  In the case of wartime service and peacetime service 
after December 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2000).  

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2000).  
Temporary or intermittent flare- ups during non-combat 
service of a preexisting disease or injury is not considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Where, at the merits stage, the 
record establishes that a disease or injury did not undergo 
permanent increase in disability during service, the 
presumption of aggravation provided for in 38 C.F.R. 
§ 3.306(a), (b) does not apply.  Maxson v. West, 12 Vet. App. 
453, 459-60 (2000).  

Because three issues in the present appeal do not arise from 
an original claim, but rather come from an attempt to reopen 
claims which were previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  Until very recently, precedent of the United States 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), interpreting and applying 
the decision of the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, supra.  The procedure therein 
required was - first, it had to be determined whether the 
appellant had presented new and material evidence under 38 
C.F.R. § 3.156(a); second, after the claim was reopened, it 
had to be determined whether, based upon all the evidence of 
record, the claim, as reopened, was well-grounded; third, if 
the claim was well-grounded, the merits of the claim had to 
be addressed and, if ripe for decision, adjudicated.  Winters 
v. West, 12 Vet. App. 203, 206 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed.Cir. 2000).  

That more recent case law had overturned previous precedent 
holding that the Secretary of Veterans Affairs, and, on 
appeal, the Board, were required to perform a two-step 
analysis when a claimant sought to reopen a claim based upon 
new evidence.  First, it was to be determined whether the 
evidence was "new and material," and then, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  See Manio v. Derwinski, 1 Vet. App. 144 
(1991).  Whether the new evidence was "material" turned 
essentially upon the reasonable possibility that, when viewed 
in the context of all the evidence, it would change the 
outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995).  

The United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim must be well-grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000).  That statute, enacted 
on November 9, 2000, contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  Of significance in the present 
matter, however, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  

The Veterans Benefits Administration has interpreted the new 
law as requiring compliance with the notice, but not the duty 
to assist, provisions of the new law in cases where a 
claimant is seeking to reopen a finally disallowed claim.  
VBA Fast Letter 01-02 (January 9, 2001).  The RO has sought 
to comply with the notice provisions of the VCAA by providing 
the veteran with a SOC that informed him of the evidence 
necessary to substantiate his claim.  There is no indication 
that his application was incomplete, and therefore no duty to 
inform him of the information needed to complete the 
application.

To whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claims of service connection for residuals of a left 
ankle strain, left shin splint, and an acquired psychiatric 
disorder.  We now know that, under the VCAA, cited above, 
well-groundedness following the reopening of a claim is a 
moot point.  If it is determined that new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), and 
the veteran's claim is reopened, barring a need for any 
further development, a merits analysis must then be 
undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen his claims of 
service connection for residuals of a left ankle strain, left 
shin splint, and an acquired psychiatric disorder, is that 
which has been submitted since the RO's October 1995 
decision.  

A.  New and material evidence-service connection for 
residuals of left ankle strain.

The newly received medical report is also both new and 
material; that is, we find that the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Of significance is the fact 
that the medical evidence of record shows that the veteran 
currently suffers from a left ankle disorder.  In view of the 
foregoing evidence, and without adjudicating, in the first 
instance, the credibility of the evidence submitted, the 
Board finds that the evidence bears directly and 
substantially upon the specific matter under consideration, 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Accordingly, the Board concludes that the veteran 
has submitted evidence that is new and material, and the 
claim for residuals of a left ankle disorder is reopened.  

B.  New and material evidence-left shin splint and a 
psychiatric disorder.

The new evidence submitted since the October 1995 rating 
action consisting of the veteran's contentions and private 
medical report dated in February 1998 is not material as it 
is not so significant that it must be considered to fairly 
decide the merits of the claim for service connection for 
left shin splint and a psychiatric disorder.  

In this regard, the Board notes that the newly received 
medical records are completely devoid of any clinical 
findings of left shin splint or of any acquired psychiatric 
disorder.  The Board finds that the evidence submitted since 
the last final disallowance of the claim is neither new nor 
material.  Significantly, we note that the evidence 
previously of record included service medical records, 
indicating that the veteran received treatment for left shin 
splints which was reported to have resolved in January 1995.  
The service medical records also showed that the veteran 
complained of depression; however, the records were 
completely silent with respect to any findings of an acquired 
psychiatric disorder.  Further, the evidence previously of 
record also included a VA examination report dated in October 
1995, which reflected an impression of history of shin 
splints; the report was negative for any findings of a 
psychiatric disorder.  

The Board finds that the medical report submitted subsequent 
to the October 1995 rating decision failed to provide any 
additional relevant evidence as to the issue of whether the 
veteran currently suffers from left shin splint and an 
acquired psychiatric disorder.  For service connection, there 
must be evidence of disease or injury in service and a 
present disability which is attributable to such disease or 
injury.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, because the newly submitted medical evidence fails 
to show that the veteran currently experiences left shin 
splint or an acquired psychiatric disorder, it does not bear 
directly or substantially on the specific matter at issue and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

C.  New and material evidence to reopen the claim for service 
connection for right ankle tendonitis.

The evidence received subsequent to the RO's October 1995 
rating decision makes no reference to a right ankle 
disability.  The veteran has also advanced no new contentions 
regarding service connection for a right ankle disability.  
In the absence of any evidence referable to a right ankle 
disability, the Board must conclude that new and material 
evidence sufficient to reopen the claim has not been 
submitted.

D.  Veterans Claims Assistance Act and Original Claims for 
Service Connection

With regard to the claims for service connection for pes 
planus and a left knee disability, VA is required to comply 
with the duty to assist and notice requirements of the new 
law.  The veteran's application for these benefits appears to 
be complete, and he was informed of the evidence necessary to 
substantiate his claims via the SOC.  Accordingly, it appears 
that the notice requirements of the new law have been 
complied with.

There are no reported treatment records that remain 
outstanding.  There has been no allegation that there are 
missing service medical records.  Therefore there is no 
remaining duty to seek additional records.

In certain instances the new law imposes a duty on VA to 
afford claimants examinations.  In this case the veteran's 
whereabouts are unknown, and it would not be possible to 
afford him an examination, even if one were warranted.  See 
38 C.F.R. § 3.655(a) (2000) (providing that where a veteran 
fails without good cause to report for an examination 
scheduled in conjunction with an original claim, the claim 
will be decided on the evidence of record); see also Hyson v. 
Brown, 5 Vet App 262 (1993) (holding that a veteran has a 
duty to keep VA apprised of his or her current address).  
Further, the veteran has provided no evidence of current left 
knee disability or symptoms of a left knee disability, nor 
has he provided any evidence that the pre-existing pes planus 
was aggravated in service.  Under the circumstances of this 
case the Board finds that VA has complied with its duty to 
assist the veteran with the development of his claim under 
the VCAA.

Service connection for bilateral pes planus.

As pes planus was noted on the veteran's service entrance 
examination in May 1994, the presumption of soundness with 
regard to the condition is rebutted.  See 38 U.S.C.A. 
§§ 1111, 1131, 1132, supra.  

As the veteran's disability has been shown to have pre-
existed service, a determination must be made as to whether 
the veteran's preexisting pes planus underwent an increase in 
severity during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306, supra.  

In this case, however, there is no medical evidence that 
establishes that the veteran's bilateral pes planus 
permanently worsened during or as a result of service.  While 
the service medical records show that the veteran was seen 
for complaints of pain in the left foot, his complaints were 
attributed to boot stress on the left foot.  In addition, 
while the veteran's pes planus was described as moderate on 
his enlistment examination, his separation examination was 
negative for any disabilities involving the veteran's feet.  
Moreover, upon VA examination after service in May 1995, the 
veteran was diagnosed with mild pes planus.  Therefore, 
clinical findings are negative for any showing that his 
bilateral pes planus was aggravated by military service.  

Based on the totality of the evidence of record, the Board 
finds the veteran has not submitted or identified competent 
evidence indicating that his preexisting bilateral pes planus 
was aggravated during his period of active duty.  The veteran 
has contended that he suffers from daily as result of his 
flat feet and he was treated for such pain while on active 
duty; however, whether his preexisting bilateral flat foot 
disorder underwent an increase in the underlying pathology, 
as opposed to a temporary or intermittent in-service flare-
ups of symptoms, is a determination that requires medical 
evidence and not merely lay opinion.  While the veteran is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, he is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training, or experience such as making a medical 
diagnosis or relating a medical disorder to a specific cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Significantly, the medical records generated pursuant to 
examination and treatment after service are devoid of 
evidence establishing that his bilateral pes planus underwent 
an increase in severity during service.  In sum, there is no 
competent medical evidence showing that the veteran's 
bilateral pes planus, shown to have existed prior to his 
military service, was aggravated by such service.  Because an 
increase in severity has not been shown on the facts of 
record, the Board finds that the "presumption of aggravation" 
afforded by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a) is 
not applicable in this case.  See e.g., Crowe v. Brown, 7 
Vet. App. 238 (1994).  Thus, the claim of service connection 
for bilateral pes planus is denied.  

E.  Service connection for a left knee disorder.

After a careful review of the record on appeal, the Board 
does note that the service medical records show that the 
veteran was diagnosed with left knee strain in August 1994, 
and at the time of his separation examination, he reported 
complaints of chronic knee pain.  However, we must categorize 
any left knee symptoms as acute and transitory, in the 
absence of clinical data documenting chronic residuals during 
or since service.  Significantly, the report of the most 
receive clinical evaluations of the veteran, including VA 
examination in May 1995 and as well as the report of private 
evaluation in February 1998, do not show that a left knee 
disorder has been either identified or diagnosed.  

Indeed, the record does not disclose medical evidence of a 
current left knee disorder.  Under these circumstances, 
service connection for a left knee disorder is not warranted.  
Application of the benefit of the doubt doctrine has been 
considered with respect to the claim, but the Board finds 
that there is no approximate balance of positive and negative 
evidence such as to warrant its application.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
left ankle disorder, the appeal is granted to this extent 
only.  

New and material evidence not having been submitted to reopen 
a claim for service connection for a left shin splint, the 
appeal is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for an acquired psychiatric 
disorder, the appeal is denied.  

Service connection for bilateral pes planus is denied.  

Service connection for a left knee disorder is denied.  


REMAND

As to the reopened claim for service connection for residuals 
of a left ankle disorder, court decisions make clear that it 
may be prejudicial for the Board to decide a claim on a basis 
different from that of the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993), see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000). It is also noted that the Veterans Claims Assistance 
Act of 2000 redefined VA's obligations with respect to the 
duty to assist, and superseded the decision of the of the 
U.S. Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (July 14, 1999), en banc consideration 
denied, 13 Vet. App. 205 (1999) (per curiam), remanded sub 
nom. Morton v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) 
(unpublished per curiam order), opinion withdrawn and appeal 
dismissed, 14 Vet. App. 174 (2000) (per curiam), which had 
held that VA cannot assist in the development of a claim that 
is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty-to-assist provisions 
contained in the new law.  See VCAA, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107).  

Under the VCAA, VA must afford a claimant an examination when 
there is evidence of current disability or symptoms of a 
current disability, evidence that the disability may be 
related to service, and the evidence of record is 
insufficient to decide the claim.  In this case there is 
medical evidence of a current left ankle disability, and the 
veteran has essentially reported a continuity of 
symptomatology since service.  There is no medical opinion 
linking the current disability to service, and the current 
record is insufficient to allow the claim.  Therefore an 
examination is warranted.

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to 
the RO for further development as follows:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for a left ankle disorder since his 
release from active duty in 1995.  
Following the procedures of 38 C.F.R. 
§ 3.159, the RO should obtain the related 
medical records that are not already on 
file, including any records of treatment 
at the VA Medical Center in Palm Beach, 
Florida, Winston-Salem, North Carolina, 
Hartford, Connecticut, and any additional 
records of Dr. Joseph P. Rowlett 
(including patient history and clinical 
records from initial visits).  The RO 
should attempt to advise the veteran of 
any records it is unable to obtain.

2.  The RO should afford the veteran an 
appropriate examination to determine the 
relationship between any current left 
ankle disability and service.  The claims 
folder must be made available to the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  All indicated 
tests and studies, including X- rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should determine 
and provide an opinion as to whether it 
is at least as likely as not that any 
current left ankle disorder is related to 
the complaints and symptomatology for 
which the veteran was treated during his 
period of military service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

3.  Subsequently, the RO should review 
the claims folder and ensure that the 
aforementioned medical opinion report is 
in compliance with the directives of this 
Remand.  If the report is deficient in 
any manner or fails to include adequate 
responses to the specific opinion 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (2000); see Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  Following completion of the above 
development, the RO should readjudicate 
the claims.  This includes de novo review 
of the record on the issue of entitlement 
to service connection for tendonitis of 
the right ankle.  If either decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case which, among other things includes a 
discussion on the merits of service 
connection for tendonitis of the right 
ankle, summarizes the pertinent evidence 
and all applicable law and regulations, 
and reflects detailed reasons and bases 
for the decisions reached.  See 38 C.F.R. 
§ 19.29.  They should then be afforded a 
reasonable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



